NOTE: This order is nonprecedential
United States Court of Appea|s for the Federa| Clrcult
2010-3039
THYRMAN F. SMILEY,
Petitioner,
v.
DEPART|VlENT OF DEFENSE,
Respondent.
Petition for review of the Merit Systems Protection Board
in PH0752090312-l-1.
Upon consideration of Thyrman F. Smiley's motion for filing of his untimely Fed
Cir. R. 15(c) statement,
|T |S ORDERED THAT:
The motion will be granted the court's dismissal order will be vacated, and the
petition for review will be reinstated, if Smiley files his brief within 30 days of the date of
filing of this order.
ma 09 2qloM
l Date -
CC' KeithE Kenda|| ES
. . , q.
Sameer P. Yerawadekar, Esq.
s8
ON MOT|ON
0 R D E R
FOR THE COURT
lsi Jan ,Horba|v
Jan Horba|y
Clerk
FlLED
u.s. comm or APPEA1.s ron
THE FEoERAL clRcmr
l“lAR 09 2010
JAN HORBALY
CLERK